             Case 2:17-cv-05304-LKC Document 41 Filed 09/29/20 Page 1 of 2




    IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA


        RCC FABRICATORS, INC.                               : CIVIL ACTION
                         Plaintiff                          :
        v.                                                  : NO. 17-CV-05304
        UMOJA ERECTORS, LLC                                 :
        NORTH AMERICAN SPECIALTY                            :
        INSURANCE COMPANY,                                  :
                         Defendants                         :


                                            ORDER
                AND NOW, this 28th day of September 2020, upon consideration of the First
Motion for Joinder of D.A. Nolt, Inc. as a Third Party Defendant filed by DEFENDANT UMOJA
ERECTORS, LLC. (Document #31), together with the Response in Opposition to Joinder filed by
DEFENDANT NORTH AMERICAN SPECIALTY INSURANCE COMPANY (Document #33), together
with the Response in Opposition to Joinder filed by PLAINTIFF RCC FABRICATORS, INC.
(Document #34), together with the Supplemental Memorandum of Law Supporting its First
Motion for Joinder filed by DEFENDANT UMOJA ERECTORS (Document #35), together with the
Reply Brief in Opposition to Joinder filed by DEFENDANT NORTH AMERICAN SPECIALTY
INSURANCE COMPANY (Document #37),
         it is hereby ORDERED that the motion (Document #31) is DENIED.1


                                                   BY THE COURT
                                                   S/ Linda K. Caracappa, U.S.M.J.
                                                   _____________________________

1
  Non-movants, in extensive responses opposing joinder of the proposed third-party defendant, make several
varying arguments to defeat joinder. While the court would accept the filing of Document 35, the supplemental
memorandum of law with attached proposed complaint as curing one of those arguments, the argument advanced
in Document #37, supported by its attachments, is dispositive in not permitting the sought joinder at this time.
The moving party here, and the proposed third-party defendant, are contractually bound to an alternate dispute
resolution protocol. See Document 37-1, page 16, Article 37. Determination of Disputes. Whether or not this
protocol is exclusive and dispositive, at a minimum, compliance with same appears clearly to be a condition
precedent to the commencement of litigation in any federal or state court. Compliance with said protocol is not
proffered here, and Defendant North American Specialty Insurance specifically represents to the court at page 2,
of Document 37, that there has been no initiation of the contractually binding resolution protocol, which
representation remains unchallenged in the record to date.
Case 2:17-cv-05304-LKC Document 41 Filed 09/29/20 Page 2 of 2
